Case 17-12384-reg Doc 35 Filed 01/28/19 Page 1of6

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA
FORT WAYNE DIVISION

IN THE MATTER OF:

SHARON L. BRUNNER CASE NUMBER: 17-12384

Debtor

CHAPTER 13

 

TRUSTEE’S OBJECTION TO CLAIM

 

COMES NOW, the Trustee, Debra L. Miller, and files her Objection which states as

follows:

1.

2.

Go

Debtor filed this case on December 13, 2017.

On January 5, 2018, Capital One Auto Finance, a division of Capital One, N.A.,
c/o AIS Portfolio Services, LP (“Creditor”), filed Court Claim #3-1 in the amount
of $15,826.23 ($9,100.00, secured and $6,726.23, unsecured), for Debtor’s 2012
Jeep Patriot 4-Cyl Utility 4D Sport 2WD.

On January 16, 2018, Trustee sent Creditor a letter stating the claim was missing
the title showing the perfected lien and the lien documents provided appeared to
be from the creditor's system and did not support the proof of claim (Attachment
A).

On February 14, 2018, Trustee sent Creditor a letter stating the claim was missing
the title showing the perfected lien and the lien documents provided appeared to
be from the creditor's system and did not support the proof of claim (Attachment
B).

To date, Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o

AIS Portfolio Services, LP has taken no action nor responded.
Case 17-12384-reg Doc 35 Filed 01/28/19 Page 2 of 6

WHEREFORE, Trustee requests the Court enter an order disallowing Court Claim #3-1,
filed by Creditor Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio
Services, LP, as it fails to provide proof of the perfected lien and the lien documents provided
appear to be from the creditor’s system and do not support the proof of claim.

Dated: Respectfully Submitted,
January 28, 2019

  

 

/s/ Debra L. Miller, Trustee.
Debra L. Miller, Trustee”
P.O. Box 11550

South Bend, IN 46634
(574) 254-1313

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the attached was sent on January 28, 2019
By U.S. Mail postage prepaid to the following:
Debtor: Sharon L. Brunner, 5559 South Douglas Avenue, Columbia City, IN 46725
Creditor: Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services,
LP, 4515 N. Santa Fe Ave., Dept. APS, Oklahoma City, OK 73118
By electronic mail via CM/ECF to:
Debtor’s Attorney: Jeffrey S. Arnold, Esq.

US Trustee: ustpregion] 0.so.efc(@usdoj.gov

/s/ Debra L. Miller
Case 17-12384-reg Doc 35 Filed 01/28/19 Page 3 of 6

Standing Chapter 13 Bankruptcy Trustee
Debra L. Miller, Trustee
Northern District Of Indiana
South Bend and Fort Wayne Divisions
PO Box 11550
South Bend, Indiana 46634
(574) 254-1313 phone (574) 254-1300 fax

January 16, 2018

\
To: CAPITAL ONE AUTO FINANCE ia
C/O AIS PORTFOLIO SERVICES i
PO BOX 4360

HOUSTON, TX 77210-

Re: Debtor Name: SHARON L BRUNNER and
Case No: 17-12384
Account No. SSH XXX-XX-4955

Dear Bankruptcy Dept.:

Our records indicate your recently filed claim, Court Claim #3, is incomplete for the reasons indicated
below. We cannot begin payments until the claim has been corrected. If it is not corrected within 30
days, then our office will submit an objection to Court.

Please be advised that creditors are required to comply with the provisions of FRBP 3001(c}(2)(A)
(effective 12/1/2011) which states “If in addition to its principal amount, a claim includes interest, fees,
expenses or other charges incurred before the petition was filed, an itemized statement of the interest,
fees, expenses, or charges shall be filed with the proof of claim.”

Additionally, creditors are required to utilize the new Form B410- proof of claim form- and provide a
Power of Attorney if an entity is signing and/or filing the proof of claim on behalf of the holder of the
claim. This form is required for all proof of claim forms filed after 12/1/2015.

Please submit an amended claim with US Bankruptcy Court with the following items corrected:

[] Claim fails to break out principal balance, interest, fees, expenses or other charges incurred prior to
the filing of the bankruptcy pursuant to FBR 3001(c)(2)(A).

& Car claim missing title showing perfected lien
1 Missing signed security agreement

[Claim does not specify calculations supporting the balance due. Specifically we require
principal balance, interest, fees and any other amounts due.

Cl Claim is not signed
Case 17-12384-reg Doc 35 Filed 01/28/19 Page 4of6
[J] Claim reports different amounts in numerous sections — balance due undeterminable

[] Breakdown does not support the proof of claim

[] Missing dates as required by FED. R. BANKR. P. 3001 (c}(3}{A)

fa Other: LIEN DOCUMENTS PROVIDED APPEAR TO BE FROM CREDITOR SYSTEM.

lf you have any questions, please seek legal advice from your attorney. Our office CANNOT offer legal
advice, which includes any additional information about the requirement of your claim or how to

proceed in correcting the issues.

Sincerely,

/s/ Debra L. Miller, Trustee
Debra L. Miller, Trustee

cc: JEFFREY S ARNOLD, ARNOLD LAW OFFICE, 209 WEST VANBUREN, COLUMBIA CITY, IN,46725-

 
Case 17-12384-reg Doc 35 Filed 01/28/19 Page 5of6

Standing Chapter 13 Bankruptcy Trustee
Debra L. Miller, Trustee
Northern District Of Indiana
South Bend and Fort Wayne Divisions
PO Box 11550
South Bend, Indiana 46634
(574) 254-1313 phone (574) 254-1300 fax Ne

February 14, 2018 ne

To: CAPITAL ONE AUTO FINANCE
C/O AIS PORTFOLIO SERVICES
PO BOX 4360
HOUSTON, TX 77210-

Re: Debtor Name: SHARON L BRUNNER and
Case No: 17-12384
Account No. SS# XXX-XX-4955

**2"? Request**
Dear Bankruptcy Dept.:

Our records indicate your recently filed claim, Court Claim #3, is incomplete for the reasons indicated
below. We cannot begin payments until the claim has been corrected. If it is not corrected within 30
days, then our office will submit an objection to Court.

Please be advised that creditors are required to comply with the provisions of FRBP 3001(c}(2)(A)
(effective 12/1/2011) which states “If in addition to its principal amount, a claim includes interest, fees,
expenses or other charges incurred before the petition was filed, an itemized statement of the interest,
fees, expenses, or charges shall be filed with the proof of claim.”

Additionally, creditors are required to utilize the new Form B410- proof of claim form- and provide a
Power of Attorney if an entity is signing and/or filing the proof of claim on behalf of the holder of the
claim. This form is required for all proof of claim forms filed after 12/1/2015.

Please submit an amended claim with US Bankruptcy Court with the following items corrected:

[1 Claim fails to break out principal balance, interest, fees, expenses or other charges incurred prior to
the filing of the bankruptcy pursuant to FBR 3001(c}(2)(A).

~L
Car claim missing title showing perfected lien

/
[] Missing signed security agreement
Cl

Claim does not specify calculations supporting the balance due. Specifically we require
principal balance, interest, fees and any other amounts due.

C] Claim is not signed
1 Claim reports A ferehtlaredateh nlRAGAR seEHEG OMZSALE due ade &fthable

[] Breakdown does not support the proof of claim

{]_ Missing dates as required by FED. R. BANKR. P. 3001(c)(3}(A)

i Other: LIEN DOCUMENTS PROVIDED APPEAR TO BE FROM CREDITOR SYSTEM.

if you have any questions, please seek legal advice from your attorney. Our office CANNOT offer legal
advice, which includes any additional information about the requirement of your claim or how to

proceed in correcting the issues.

Sincerely,

/s/ Debra L. Miller, Trustee AD
Debra L. Miller, Trustee \

 

oe

cc: JEFFREY S ARNOLD, ARNOLD LAW OFFICE, 209 WEST VANBUREN, COLUMBIA CITY, IN,46725-
